                         Case 2:16-cr-00498-JCJ Document 281 Filed 12/03/19 Page 1 of 8
AO 245B (Rev 09/19)   Judgment ma Cmmnal Case
                      Sheet I



                                      UNITED STATES DISTRICT COURT
                                         Eastern District of Pennsylvania
                                                          )
                UNITED STATES OF AMERICA                  )    JUDGMENT IN A CRIMINAL CASE
                            v.                            )
                                                          )
                                                          )    Case Number:         DPAE2: I 6CR000498-002
                       ROCIO RAMOS                        )    USM Number:          69661-066
                                                          )
                                                          )    NANCY MACEOIN             ----- -
                                                          )    Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)      ls-_3_s_ __                                                                   ------- --
D   pleaded nolo contendere to count(s)
    which was accepted bv the court.

D   was found guilty on count(s)                                        ---        ------··            --- -----                 --- - -         .
    after a olea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                Nature of Offense                                                        Offense Ended              Count
18:1591                        Sex Trafficking                                                              12/2015                 ls-3s
18:1594(a)                     Attempt                                                                      12/2015                 ls-3s
18:2                           Aiding and Abetting                                                          12/2015                 ls-3s



       The defendant is sentenced as provided in pages 2 through      __ 8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

D    Count(s)     _____ _ _ _              ____       D    is   D   are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                      NOVEMBER 21, 2019 _ _ _ _ _ _ _ _ _ _                           _ _ __
                                                                      Date of lmoos1t1on of Judgment




                                                                      J. CURTIS
                                                                      -  ----   JOYNER
                                                                                  - - --USDJ
                                                                                         --  - EDPA
                                                                                               - --                 ----          -     -    -
                                                                      Name and Title of Judge


                                                                        - - ~ 3 __ &01ci
                                                                      Date                             1
                        Case 2:16-cr-00498-JCJ Document 281 Filed 12/03/19 Page 2 of 8
AO 245B (Rev 09/19)   Judgment m Cnmmal Case
                      Sheet 2 - Imprisonment
                                                                                                   Judgment -- Page     2   of   8
 DEFENDANT:                 ROCIO RAMOS
 CASE NUMBER:               16-498-2


                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

                                                          TOTAL TERM OF 144 MONTHS

 Counts to be served concurrent.

      [gl The court makes the following recommendations to the Bureau of Prisons:
         Court recommends defendant be housed at a local facility close to family.




      [gl The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
          D at                                D a.m.          D p.m.       on
          D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          D before 2 p.m. on      --- - ----                 ----
          D as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                 --- --          -- to
 at                                            __ , with a certified copy of this judgment.


                                                                                                 UNITED ST ATES MARSHAL




                                                                         By
                                                                                              DEPUTY UNITED ST ATES MARSIW,
                          Case 2:16-cr-00498-JCJ Document 281 Filed 12/03/19 Page 3 of 8
AO 245B (Rev 09/19) Judgment m a Cnmmal Case
                     Sheet 3 -- Supervised Release
                                                                                                      Judgment -Page __ 3      of   ___8___ _
DEFENDANT:                 ROCIO RAMOS
CASE NUMBER:               16-498-2
                                                       SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: 20 years




                                                     TOTAL TERM OF TWENTY (20) YEARS




                                                     MANDATORY CONDITIONS
1-    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D    The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.     D    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
 5.    1:8] You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    1:8] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if app/zcable)
 7.    D    You must participate in an approved program for domestic violence. (check    if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                          Case 2:16-cr-00498-JCJ Document 281 Filed 12/03/19 Page 4 of 8
AO 245B (Rev 09/19)    Judgment m a Cnmmal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page - ~ ___ of
DEFENDANT:                   ROCIO RAMOS
CASE NUMBER:                  16-498-2

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
       within 72 hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least
        IO days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a frrearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
11.     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.     You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                            ---      ------------------
                        Case 2:16-cr-00498-JCJ Document 281 Filed 12/03/19 Page 5 of 8
AO 245B (Rev 09/19)   Judgment m a Crimmal Case
                      Sheet 3D - Supervised Release
                                                                                           Judgment- -Page   S    of        8
DEFENDANT:               ROCIO RAMOS
CASE NUMBER:             16-498-2

                                       SPECIAL CONDITIONS OF SUPERVISION

The defendant shall participate in a sex offender program for evaluation and treatment and abide by the rules of any such
program until satisfactorily discharged. While in the treatment program, the defendant shall submit to risk assessment,
psychological testing, and physiological testing, which may include, but is not limited to polygraph or other specific tests to
monitor compliance with supervised release and treatment conditions.

The defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any such
program until satisfactorily discharged.

The defendant shall report to the U.S. Probation Office any regular contact with children of either sex under the age of 18.
The defendant shall not obtain employment or perform volunteer work which includes regular contact with children under
the age of 18.

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act as directed by the
probation officer, the Bureau of Prisons, or any state sex offender registration agency in which she resides, works, is a
student, or was convicted of a qualifying offense.

The defendant shall submit to an initial inspection by the U.S. Probation Office and to any examinations during supervision
of the defendant's computer and any devices, programs or application. The defendant shall allow the installation of any
hardware or software systems which monitor or filter computer use. The defendant shall abide by the standard conditions of
computer monitoring and filtering that will be approved by the Court. The defendant is to pay the cost of the computer
monitoring not to exceed the monthly contractual rate, in accordance with the probation officer's discretion.
                        Case 2:16-cr-00498-JCJ Document 281 Filed 12/03/19 Page 6 of 8
AO 245B (Rev 09/19)   Judgment m a Cnmmal Case
                      Sheet S · - Cnmmal Monetary Penalties
                                                                                                             Judgment - Page   6         of       8
DEFENDANT:                       ROCIO RAMOS
CASE NUMBER:                     16-498-2
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                   Assessment               Restitution                                                  AVAA Assessment*              JVTA Assessment**
 TOTALS          $ 300.00                 $ 16,050.00                       $                        $                             $


 D    The determination ofrestitution is deferred until                         _. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
     paid before the United States is paid.

 Name of Payee                              Total Loss***                                  Restitution Ordered                 Priority or Percentage
 Diamond Torraine                                                                                       $14,560.00
 Cindia Riley                                                                                              $840.00
 Kiaralisse Rodriguez                                                                                      $650.00




 TOTALS                             $                                              $

 D    Restitution amount ordered pursuant to plea agreement $ _ _                      _     _ _ _ _ __


 D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D     the interest requirement is waived for            D       fin       D restitution.
      D     the interest requirement for         D     fine       D         restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. I 15-299.
 ** Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, l IOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                        Case 2:16-cr-00498-JCJ Document 281 Filed 12/03/19 Page 7 of 8
AO 245B (Rev 09/19)   Judgment m a Crumnal Case
                      Sheet 6 - Schedule of Pavments
                                                                                                         Judgment - Page _ _
                                                                                                                           7 __ of                8
 DEFENDANT:                ROCIO RAMOS
 CASE NUMBER:              16-498-2

                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     [gl Lump sum payment of$_ 1§1 ~0.00 _ _ due immediately, balance;

           D     not later than                                 , or
           [gl   in accordance with [gl     C     D    D,     D E, or       D F below; or

 B     D   Payment to begin immediately (may be combined with            DC,         DD,or        D F below); or

 C     [gl Payment in equal _ Monthly           (e g. weekly, monthly, quarterly) installments of $ 25.00                      over a period of
           144 months_ (e g. months or years), to commence         30 days       (e g, 30 or 60 days) after the date of this judgment; or

 D     D   Payment in equal         _ _ _ _ (e g. weekly. monthly, quarterly) installments of $                       over a period of
                      __ (e. g, months or years), to commence _ _ _ _ __ _(e g. 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E     D   Payment during the term of supervised release will commence within _ _ _ _ (e. g, 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D   Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 [gl   Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                    Joint and Several               Corresponding Payee,
       (mcludtng defendant number)                          Total Amount                        Amount                         if appropriate
       Collin Cowell - 16-498-1                                                               $16,050.00
       Idalis Mendez - 16-498-3                                                               $16,050.00
       Robert Broaddus - 16-498-4                                                             $16,050.00

 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 [gl   The defendant shall forfeit the defendant's interest in the following property to the United States:
       Acer Aspire NAV 50 laptop; Toshiba satellite laptop SN: 5B310827Q; Toshiba Satellite laptop SN: ZB068014R; Alcatel one touch
       cell phone; Metro PCS Alcatel One touch cell phone; LG LS 995 cell phone; Black Alcatel cellphone; T-Mobile Galaxy 54 cell phone;
       Apple iPhone Al332, white with black case; Polaroid iF045 digital camera; Acer Aspire one laptop SN:
       LUSAL0D277015A09Dl601; iDroid Tango AS cellphone IMEi: 354989080670538; Apple iPhone al 532, white;
 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (IO) costs, including cost of
 prosecution and court costs.
                       Case 2:16-cr-00498-JCJ Document 281 Filed 12/03/19 Page 8 of 8
AO 245B (Rev 09/19)   Judgment m a Cnmmal Case
                      Sheet 6B - Schedule of Payments
                                                                        Judgment-Page    8     of   8
                                                                                        ·- -
DEFENDANT:               ROCIO RAMOS
CASE NUMBER:             16-498-2

                                          ADDITIONAL FORFEITED PROPERTY

BluDash Jr 3G D1900 black cell phone;
Samsung SM-B3 I IV cell phone;
Kyocera Sl360 black cellphone, and
ZTE black smartphone.
